         

Exhibit 10.2
Restricted Stock Award Agreement
Under the Amended and Restated 2006
Equity and Performance Incentive Plan
Kaiser Aluminum Corporation

 



--------------------------------------------------------------------------------



 



Kaiser Aluminum Corporation
Amended and Restated 2006 Equity and
Performance Incentive Plan
Restricted Stock Award Agreement
     As a Non-Employee Director of Kaiser Aluminum Corporation, a Delaware
corporation (the “Company”), you are receiving this grant of Restricted Stock
pursuant to the Kaiser Aluminum Corporation Amended and Restated 2006 Equity and
Performance Incentive Plan (the “Plan”), as specified below:

             
Director:  
                   
 
           
Date of Grant:
           
 
   
 
           
Number of Shares of Restricted Stock Granted:
       
 
 
 
   
 
           
Purchase Price: $0 per share of Restricted Stock
     

Lapse of Restrictions: Restrictions placed on the shares of Restricted Stock
shall lapse on the dates and in the numbers listed below:

      Date on Which   Number of Shares for Restrictions Lapse   Which
Restrictions Lapse
 
   

     THIS RESTRICTED STOCK AWARD AGREEMENT, effective as of the Date of Grant
set forth above (this “Agreement”), represents the grant of Restricted Stock by
the Company, to the Director named above, pursuant to the provisions of the
Plan.
     The Plan provides a complete description of the terms and conditions
governing the Restricted Stock granted hereunder. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan
unless specifically set forth otherwise herein.
     1. Service as a Director of the Company. Except as may otherwise be
provided in Sections 5 or 6 of this Agreement, the shares of Restricted Stock
granted hereunder are granted on the condition that the Director remains a
Director of the Company from the Date of Grant set forth above through (and
including) the “Date on Which Restrictions Lapse” set forth in the table above
opposite such number of shares of Restricted Stock (such applicable periods each
being referred to herein as a “Period of Restriction”).

1



--------------------------------------------------------------------------------



 



     This grant of Restricted Stock shall not confer any right to the Director
(or any other Director) to be granted Restricted Stock or other Awards in the
future under the Plan.
     2. Certificate Legend. Each certificate representing, or book-entry account
credited with, shares of Restricted Stock granted hereunder shall bear the
following legend:
“The sale or other transfer of the shares of common stock represented hereby,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Kaiser Aluminum Corporation Amended
and Restated 2006 Equity and Performance Incentive Plan (the “Plan”), and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from Kaiser Aluminum
Corporation.”
     3. Receipt and Delivery of Stock; Removal of Restrictions.

  (a)   The Director waives receipt from the Company of a certificate or
certificates representing the shares of Restricted Stock granted hereunder,
registered in the Director’s name and bearing a legend evidencing the
restrictions imposed on such shares of Restricted Stock by this Agreement. The
Director acknowledges that the Company shall retain custody of such certificate
or certificates until the restrictions imposed by this Agreement on the shares
of Restricted Stock granted hereunder lapse. The Director acknowledges that,
alternatively, the shares of Restricted Stock granted hereunder may be credited
to a book-entry account in the Director’s name, with instructions from the
Company to the Company’s transfer agent that such shares shall remain restricted
until the restrictions imposed by this Agreement on such shares lapse. The
Participant will provide the Company a duly signed stock power in such form as
may be requested by the Company.     (b)   Except as may otherwise be provided
herein and in the Plan, the shares of Restricted Stock granted hereunder shall
become freely transferable by the Director on the dates and in the numbers set
forth under “Lapse of Restrictions” above, subject to all restrictions on
transfers imposed by the Company’s certificate of incorporation, bylaws or
insider trading policies as in effect from time to time or by applicable federal
or state securities laws. Once shares of Restricted Stock granted hereunder are
no longer subject to any restrictions on transfer under this Agreement or the
Plan, the Director shall be entitled to have the legend required by Section 2 of
this Agreement removed from the applicable certificates or book-entry account.

     4. Voting Rights and Dividends. During a Period of Restriction, the
Director may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock granted
hereunder and held by the Director at the relevant time; provided, however, that
if any such dividends or distributions are paid in shares of the Company’s
capital stock, such shares shall be subject to the same restrictions on
transferability as are the shares of Restricted Stock with respect to which they
were paid.

2



--------------------------------------------------------------------------------



 



     5. Termination as a Director.

  (a)   By Death. In the event the service of the Director to the Company is
terminated by reason of death during a Period of Restriction, all shares of
Restricted Stock granted hereunder and held by the Director at the time of death
shall no longer be subject to the Period of Restriction and shall become freely
transferable (subject, however, to all restrictions on transfer imposed by the
Company’s certificate of incorporation or bylaws or by applicable federal or
state securities laws) by such Person or Persons that have been named as the
Director’s beneficiary as contemplated by Section 8 of this Agreement or by such
Person or Persons that have acquired the Director’s rights to such shares of
Restricted Stock by will or the laws of descent and distribution. Once the
shares of Restricted Stock granted hereunder are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Person or Persons
holding such shares shall be entitled to have the legend required by Section 2
of this Agreement removed from the applicable stock certificates or book-entry
account.     (b)   By Disability. In the event the service of the Director to
the Company is terminated by reason of Disability (as defined in this
Section 5(b)) during a Period of Restriction, all shares of Restricted Stock
granted hereunder and held by the Director at the time of employment termination
shall no longer be subject to the Period of Restriction and shall become freely
transferable (subject, however, to all restrictions on transfer imposed by the
Company’s certificate of incorporation or bylaws or by applicable federal or
state securities laws) by the Director. Once shares of Restricted Stock granted
hereunder are no longer subject to any restrictions on transfer under this
Agreement or the Plan, the Person holding such shares shall be entitled to have
the legend required by Section 2 of this Agreement removed from the applicable
stock certificates or book-entry account.         “Disability” shall be defined
as a disability as a result of bodily injury, disease or mental disorder which
results in the inability of the Director to continue to serve as a director of
the Company.     (c)   For Other Reasons. In the event the service of the
Director to the Company is terminated for any reason other than the reasons set
forth in Section 5(a) or 5(b) of this Agreement during a Period of Restriction,
all shares of Restricted Stock granted hereunder and held by the Director at
such time and still subject to the restrictions on transfer pursuant to
Section 7 of this Agreement shall be forfeited by the Director to the Company.
The Company shall have the right, at the sole discretion of the Board, to vest
all or any portion of the Restricted Stock grant held by the Director that would
otherwise be forfeited.

     6. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during a Period of
Restriction and prior to the Director’s termination of service as a Director,
the Period of Restriction shall immediately lapse, with all shares of Restricted
Stock granted hereunder and held by the Director at the time of such Change in
Control of the Company vesting and becoming freely transferable (subject to
restrictions on transfers imposed by the Company’s certificate of incorporation,
bylaws or insider trading policies as in effect from time to time or by
applicable federal or state securities laws) by the Director.

3



--------------------------------------------------------------------------------



 



     7. Restrictions on Transfer. Unless otherwise determined by the Committee
in accordance with the Plan, during the applicable Period of Restriction, shares
of Restricted Stock granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (a “Transfer”), other than as
contemplated by Section 8 of this Agreement, by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order. If, during a
Period of Restriction, any Transfer, whether voluntary or involuntary, of shares
of Restricted Stock granted hereunder is made other than in accordance with this
Agreement or the Plan, or if any attachment, execution, garnishment or lien
shall be issued against or placed upon shares of Restricted Stock granted
hereunder, all shares of Restricted Stock granted hereunder then held by the
Director shall be immediately forfeited to the Company, and all obligations of
the Company under this Agreement shall terminate.
     8. Beneficiary Designation. The Director may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Director’s
death before the Director receives all of such benefit. Each such designation
shall revoke all prior designations by the Director, shall be in a form
prescribed by the Company, and shall be effective only when filed by the
Director in writing with the Vice President Human Resources of the Company
during the Director’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Director’s death shall be paid in accordance with the
Director’s will or the laws of descent and distribution.
     9. Miscellaneous.

  (a)   This Agreement and the rights of the Director hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Director.     (b)   In accordance with Section 19 of
the Plan, the Board may terminate, amend or modify the Plan.     (c)   The
Director agrees to take all steps necessary to comply with all applicable
provisions with respect to transfers of the Company’s securities imposed by the
Company’s certificate of incorporation, bylaws and insider trading policies and
federal and state securities laws, each as in effect from time to time, in
exercising his or her rights under this Agreement.     (d)   All obligations of
the Company under the Plan and this Agreement shall be binding on any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company.

4



--------------------------------------------------------------------------------



 



  (e)   This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.     (f)   Notice hereunder
shall be given to the Company at its principal place of business, and shall be
given to the Director at the address set forth below, or in either case at such
address as one party may subsequently furnish to the other party in writing.    
(g)   By accepting the grant of Restricted Stock contemplated hereby, the
Director is deemed to be bound by the terms and conditions set forth in the Plan
and this Agreement regardless of whether the Director executes and delivers to
the Company a copy hereof.

     10. Definitions.

  (a)   “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.     (b)   “Board” or “Board of Directors” means the Board of
Directors of the Company.     (c)   “Business Combination” means a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation or entity, or other transaction.     (d)   “Change in
Control” means the occurrence on or after the date of this Agreement of any of
the following events:

  (i)   the acquisition by any Person of Beneficial Ownership of 35% or more of
the combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:

  (A)   for purposes of this Section 10(d)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company (x) pursuant to the POR or (y) that is
approved by a majority of the Incumbent Directors, (2) any acquisition of Voting
Stock of the Company by the Company or any Subsidiary, (3) any acquisition of
Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary (other than any
voluntary employee beneficiary association established in connection with the
POR), and (4) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and
(C) of Section 10(d)(iii) below;     (B)   if any Person acquires Beneficial
Ownership of 35% or more of combined voting power of the then-outstanding Voting
Stock of the Company as a result of a transaction described in clause (A)(1) of
Section 10(d)(i) and such Person thereafter becomes the beneficial

5



--------------------------------------------------------------------------------



 



owner of any additional shares of Voting Stock of the Company representing 1% or
more of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company pursuant to the POR, in an acquisition
directly from the Company in a transaction that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be deemed to
constitute a Change in Control;

  (C)   a Change in Control will not be deemed to have occurred if a Person
acquires beneficial ownership of 35% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Company
representing 1% or more of the then-outstanding Voting Stock of the Company,
other than in an acquisition directly from the Company pursuant to the POR, in
an acquisition directly from the Company in a transaction that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and     (D)   if at least a
majority of the Incumbent Directors determine in good faith that a Person has
acquired beneficial ownership of 35% or more of the Voting Stock of the Company
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares so that such Person beneficially owns less than 35% of the
Voting Stock of the Company, then no Change in Control shall have occurred as a
result of such Person’s acquisition; or

  (ii)   a majority of the Directors are not Incumbent Directors; or     (iii)  
the consummation of a Business Combination, unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination (other than
any voluntary employee beneficiary association established in connection with
the POR) or any Person that

6



--------------------------------------------------------------------------------



 



      immediately prior to such Business Combination owns, directly or
indirectly, 35% or more of the Voting Stock of the Company so long as such
Person does not at such time own, directly or indirectly, more than 1% of the
securities of the other corporation or other entity involved in such Business
Combination to be converted into or exchanged for shares of Voting Stock of the
entity resulting from such Business Combination pursuant to such Business
Combination)) beneficially owns, directly or indirectly, 35% or more of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

  (iv)   approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 10(d)(iii).

  (e)   “Director” shall mean a member of the Board of Directors of the Company.
    (f)   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.     (g)   “Incumbent Directors”
means the individuals who, as of the date hereof, are Directors of the Company
and any individual becoming a Director subsequent to the date hereof whose
election, nomination for election by the Company’s stockholders, or appointment
was approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.     (h)   “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.     (i)   “POR” means the Second Amended Joint Plan of
Reorganization of Kaiser Aluminum Corporation, Kaiser Aluminum & Chemical
Corporation and Certain of Their Debtor Affiliates, as modified, filed pursuant
to Section 1121(a) of Title 11 of the United States Code and confirmed by an
order of the United States Bankruptcy Court for the District of Delaware entered
on February 6, 2006, which confirmation was affirmed by an order of the United
States District Court for the District of Delaware entered on May 11, 2006.    
(j)   “Voting Stock” means securities entitled to vote generally in the election
of directors (or similar governing bodies).

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
effective as of the Date of Grant.

                      Kaiser Aluminum Corporation      
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the Director.

         
 
       
 
  Director    
 
       
 
  Director’s name and address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

DESIGNATION OF BENEFICIARY:
I hereby designate                                                             
as my primary beneficiary, and
                                                             as my contingent
beneficiary, hereunder in the event of my death.

8



--------------------------------------------------------------------------------



 



STOCK POWER
     For value received, the undersigned does hereby sell, assign and transfer
unto Kaiser Aluminum Corporation (the “Company”) that number of shares of the
Company’s common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Date of Grant of                      (the
“Agreement”) that is the subject of forfeiture under the terms of the Kaiser
Aluminum Corporation Amended and Restated 2006 Equity and Performance Incentive
Plan (the “Plan”) or that is transferred to the Company in satisfaction of the
withholding obligations of the undersigned as provided in the Plan and the
Agreement, and the undersigned does hereby irrevocably constitute and appoint
the Secretary or Treasurer of the Company to transfer said stock on the books of
the Company, with full power of substitution in the premises.

                 
Date:
               
 
               
 
          Participant    

 